


117 SRES 204 IS: Establishing a Select Committee on the Outbreak of the Coronavirus in China.
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
117th CONGRESS
1st Session
S. RES. 204
IN THE SENATE OF THE UNITED STATES

May 11, 2021
Mr. Marshall submitted the following resolution; which was referred to the Committee on Rules and Administration

RESOLUTION
Establishing a Select Committee on the Outbreak of the Coronavirus in China.


1.Establishment of Select Committee on the Outbreak of the Coronavirus in ChinaThere is established a select investigative committee of the Senate, to be known as the Select Committee on the Outbreak of the Coronavirus in China (referred to in this resolution as the select committee), to investigate the outbreak of the COVID–19 virus in or around Wuhan, China.  2.Membership (a)CompositionThe select committee shall be composed of not more than 12 Senators, of whom 6 shall be appointed by the Majority Leader and 6 shall be appointed by the Minority Leader. 
(b)Chairperson; vice-ChairpersonThe Majority Leader shall designate 1 member of the select committee as the chairperson of the select committee, and the Minority Leader shall designate 1 member of the select committee as the vice-chairperson of the select committee.  (c)ExemptionFor purposes of paragraph 4 of rule XXV of the Standing Rules of the Senate, service of a Senator as a member or chairperson of the select committee shall not be taken into account. 
(d)VacanciesAny vacancy in the select committee shall be filled in the same manner as the original appointment. 3.Investigation and report (a)InvestigationThe select committee shall conduct a full and complete investigation and study regarding—
(1)identification of the source of the COVID–19 virus and the route of human-to-human transmission beginning in or around Wuhan, China; (2)secret research and gain-of-function zoonic research at the Wuhan Institute of Virology (referred to in this section as WIV);
(3)training operations and safety standards at the WIV; (4)cases of researchers at the WIV laboratory becoming sick or demonstrating COVID–19-like symptoms in 2019 or 2020;
(5)cables and other communications from 2017 to 2021 from employees of the Department of State, the Central Intelligence Agency, and the Department of Health and Human Services regarding activities and research at the WIV; (6)response from officials of the Department of State and National Security Council in Washington, DC to the cables and other communications described in paragraph (5);
(7)funding distributed to the WIV by the National Institute of Allergy and Infectious Diseases, the National Institutes of Health, and institutions of higher education of the United States;  (8)funding of gain-of-function research by the National Institutes of Health and the National Institute of Allergy and Infectious Diseases during the 2014–2017 moratorium on such research;
(9)research and possible leaks from the Wuhan Center for Disease Control; (10)information regarding efforts by the Chinese Communist Party to silence journalists and doctors, destroy samples of the COVID–19 virus, and block United States and other foreign investigators, including investigations surrounding the Chinese Communist Party's misinformation campaign through social media, traditional news outlets, and other propaganda outlets;
(11)the origination of claims that the pandemic spread from a seafood market in Wuhan, China and the closure and sanitation of the market; (12)actions taken by the World Health Organization, including actions taken by Director-General Dr. Tedros Adhanom Ghebreyesus and other World Health Organization officials, to spread Chinese misinformation and the failure of the World Health Organization to meet the Organization's charter to prevent the international spread of disease; and
(13)the impact of failing to shut down travel in and out of Wuhan, China, the Hubei province, and greater China. (b)ReportsThe select committee—
(1)shall issue a final report to the Senate of its findings from the investigation and study described in subsection (a) by not later than 1 year after the date of adoption of this resolution; and  (2)may issue to the Senate such interim reports as the select committee determines necessary. 
4.Authorities and powers
(a)In generalFor the purposes of this resolution, the select committee is authorized in its discretion— (1)to make investigations into any matter within its jurisdiction;
(2)to make expenditures from the contingent fund of the Senate; (3)to employ personnel;
(4)to hold hearings; (5)to sit and act at any time or place during the sessions, recesses, and adjourned periods of the Senate;
(6)to require, by subpoena or otherwise, the attendance of witnesses and the production of correspondence, books, papers, and documents; (7)to take depositions and other testimony;
(8)to procure the services of individual consultants, or organizations thereof, in accordance with section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i)); and (9)with the prior consent of the government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable basis the services of personnel of any such department or agency. 
(b)OathsThe chairperson of the select committee or any member thereof may administer oaths to witnesses. (c)SubpoenasA subpoena authorized by the select committee—
(1)may be issued under the signature of the chairperson, the vice-chairperson, or any member of the select committee designated by the chairperson; and (2)may be served by any person designated by the chairperson, the vice-chairperson, or other member signing the subpoena. 
(d)Committee rulesThe select committee shall adopt rules (not inconsistent with the rules of the Senate and in accordance with rule XXVI of the Standing Rules of the Senate) governing the procedure of the select committee, which shall include addressing how often the select committee shall meet, meeting times and location, type of notifications, notices of hearings, duration of the select committee, and records of the select committee after committee activities are complete.  5.TerminationThe select committee shall terminate on the day after the date the report required under section 3(b)(1) is submitted.

